Citation Nr: 0315664	
Decision Date: 07/11/03    Archive Date: 07/17/03	

DOCKET NO.  99-12 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for low back disability.



REPRESENTATION

Appellant represented by:	W. D. Malouf, Attorney



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active duty in the Coast Guard from May 1968 
to March 1969 and in the Army from October 1980 to December 
1987.  He served on active duty for training on various 
occasions with the Florida National Guard between February 
1975 and January 1980 and had periods of inactive duty 
training associated with that service. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, among other determinations, 
denied the veteran's claim for service connection for a back 
disability.  In January 2001, the Board remanded the appeal 
to the RO for additional evidentiary development and 
adjudication.  After completion of actions taken pursuant to 
the remand, the RO continued its prior denial of service 
connection for disability of the back and returned the case 
to the Board for further review on appeal.  

In 2001 decision the Board also held that a previously 
disallowed claim for service connection for degenerative 
joint disease of the left knee had been reopened by 
submission of new and material evidence and remanded the 
merits of the claim to the RO for development and 
readjudication.  In February 2001, the RO granted service 
connection for degenerative joint disease of the left knee 
and assigned a 10 percent rating from June 1997.  In view of 
that determination, no issue involving the left knee remains 
before the Board.  


FINDINGS OF FACT

1.  The veteran did not have a chronic low back disability 
during any period of military service.

2.  The record does not contain competent medical evidence 
that the veteran's post service low back pain is due to a 
chronic disability that had its onset during service or is 
related to service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Except for provisions not pertinent to the 
present appeal, the regulations were also effective November 
9, 2000.  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Holliday v. Principi, 14 Vet. App. 280 (2000) (the 
Board must determine whether the various provisions of the 
VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the statement of the case and the 
supplemental statement of the case set forth the applicable 
law and regulations and explained the basis for the RO's 
denial of service connection for a low back disability.  The 
Board's remand apprised the veteran of the need for medical 
records as a basis for adjudicating his claim.  

In addition, during the course of the veteran's claim the RO 
has mailed the veteran a number of letters which provide 
information concerning the evidence required to support such 
claim, including information concerning the precise nature of 
the evidence needed.  Requests for medical evidence were sent 
to the veteran in April 1997 and February 1998.  The latter 
of these letters explained that it would be necessary for him 
to submit medical evidence that the disability at issue had 
been continuously treated since discharge, that the best type 
of evidence would be statements from doctors who had treated 
him, and that such statements should be specific as to the 
dates and places of treatment and their diagnoses.  Both 
letters informed the veteran that assistance in providing 
this evidence would be provided if he completed and returned 
the forms necessary to authorize the release of private 
medical evidence.  Copies of the required form were enclosed.  
In March 2000, pursuant to the Board's remand, an additional 
development letter was sent to the veteran and an additional 
authorization form was enclosed.  An October 2002 letter 
prepared in light of the VCAA provided further information 
concerning the process for developing the evidentiary record 
in his case, and still another such letter was sent to the 
veteran in March 2003.  Although the October 2002 and the 
March 2003 letters pertained to other claims, the information 
contained therein served to reinforce the information 
previously provided concerning the development process to be 
followed to support a VA service connection claim.   

The essence of the approach set forth in the VA letters was 
to allocate the responsibility for procuring evidence between 
the veteran and VA, such that the VA would make official 
requests for all records for which the veteran provided 
adequate identifying information and executed release 
authorizations.  In the aggregate, the statement of the case, 
the supplemental statement of the case, and the RO letters 
are sufficient to put the veteran on notice of the 
requirements of the law, the evidence needed to support his 
claim, the information he must supply to permit VA assistance 
in developing his claim, and the evidence to be procured by 
the VA in furtherance of its duty to assist pursuant to the 
VCAA and regulations as interpreted by Quartuccio.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All referenced VA 
outpatient treatment records were requested, and all 
available records were obtained.  Pursuant to the Board 
remand, the veteran underwent a VA examination for the 
express purpose of determining whether he has a current back 
disability related to service.  To the extent that the Board 
can ascertain, there is no additional VA or private evidence 
that might be obtained to substantiate the veteran's claim.  
VA is not required under the VCAA to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002); see also Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (when there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating his claim, the VCAA does not apply).  

In light of the foregoing, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.  



Legal criteria 

Service connection may be established for disability which 
was incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime) (West 1991 & 
Supp. 2002).  

If a disability is not shown to have been chronic in service 
or during an applicable presumption period, a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2002).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Savage, Id.  While 
the regulation provides for continuity of symptoms, not 
treatment, in the merits context the lack of evidence or 
continuity of treatment may bear on the credibility of the 
evidence of continuity.  Savage, Id. at 496.  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

Factual Background 

Service department medical records show that during the 
period of service from May 1968 to March 1965 no complaints 
or abnormal findings referring to the back were recorded.  

In April 1969 the veteran underwent a VA examination in 
connection with a claim unrelated to the back.  The 
musculoskeletal system was reported as normal.  

Service department medical records from the veteran's Florida 
National Guard service show that on May 2, 1976, while on 
active duty for training, the veteran was seen for complaints 
in the area of the lower left chest and back.  The clinical 
impression was chest wall muscle strain.  No injury was 
reported.  On April 3, 1979, during a period of active duty 
for training, the veteran was seen for complaints of severe 
pain in the middle back and side.  He reported that the pain 
had originated 2 to 3 hours earlier.  The assessment was back 
strain.  The veteran was seen again on April 5, 1979, at 
which time the low back pain was reported to have been 
present for three days.  It was noted that there was no 
history of trauma, and the veteran denied any heavy lifting.  
Tenderness with paravertebral muscle spasm was noted.  The 
assessment was acute lumbar strain.  It was noted that the 
veteran was obese.  Bed rest and warm heat were prescribed, 
as was medication.  

The veteran underwent an examination for the Florida Army 
National Guard in June 1979, in connection with which he 
filled out a report of medical history on which he checked a 
box indicating that he did not have and had never had 
recurrent back pain.  Examination of the spine was reported 
as normal.  He underwent a further National Guard examination 
in May 1980 at which he again completed a report of medical 
history in which he denied recurrent back pain.  Examination 
of the spine was reported as normal.  

Medical records from the period of active duty from October 
1980 to December 1987 show that in June 1983 the veteran 
underwent an examination for the purpose of promotion.  On 
the report of medical history he denied recurrent back pain.  
Examination of the spine was reported as normal.  On an 
examination in February 1985 for appointment purposes, the 
veteran filled out a report of medical history on which he 
denied recurrent back pain.  The spine was reported as normal 
on examination.  In March 1985, when seen at a clinic because 
of an ankle fracture, it was reported that the veteran had no 
other current medical problems.  

In November 1988 the veteran underwent a quadrennial 
examination.  On the report of medical history he denied 
having or previously having had recurrent back pain.  
Examination of the spine was reported as normal.

The veteran filed his original claim for compensation for a 
back disability in February 1997.  

VA outpatient treatment records dated from October 1989 to 
October 1996 were obtained in connection with that claim.  In 
April 1994 the veteran was seen for complaints of pain in the 
low back of two days' duration.  A history of chronic low 
back pain was noted.  X-rays of the low back showed mild 
lumbar spondylosis.  There was a decrease in the normal 
lordotic curvature which was thought to be possibly due to 
paraspinal muscle spasm.  The X-ray findings were interpreted 
as negative.  The diagnosis was musculoskeletal low back 
pain.  In another entry dated in April 1994, a history of a 
compression fracture in 1989 was noted.  The clinical 
impression was lumbosacral strain.  

Medical records from the Mathews Orthopedic Clinic covering 
the period from November 1995 to January 1996 are of record.  
In November 1995 it was noted that the veteran had a history 
of low back pain and that he also reported having been in a 
motor vehicle accident in 1995.  The clinical impressions 
included lumbar strain.  The veteran was referred for an MRI 
which showed some decreased disc heights and dehydration of 
all of the lumbar discs, findings that were considered to be 
consistent with a degenerative disc problem commonly seen in 
anyone above the age of 40.  There was no indication of 
significant disc herniation or protrusion.  It was felt that 
at this point there were no complaints that would warrant any 
kind of intervention.  The physician did not anticipate that 
these findings would cause the veteran any long-term problems 
or that the veteran would have any kind of impairment or 
disability from this episode.  There was no reference to back 
problems from service.  

VA outpatient treatment records dated from December 1999 to 
December 2002 refer to complaints of chronic back pain.  The 
veteran was treated on various occasions for exacerbations of 
pain.  In December 2001 he reported a one-week history of 
recurrent chronic low back pain and he related that he had 
back problems that went back many years to service.  

In support of his service connection claim the veteran has 
submitted statements from his son and a service associate, D. 
Clothier, which describe symptoms associated with his back.  

In a June 2002 e-mail message, the veteran stated that he had 
first begun to have low back problems while on active duty 
from 1980 to 1985 when he was assigned to a maintenance 
company where he had to unload trucks by himself.  He related 
that one morning he had to be taken to the hospital by 
ambulance because his lower back had "seized up" after he 
sneezed while getting into his car to go to work.  He related 
that in about 1988 he was involved in a traffic accident 
which caused him to have back pain.  He went to the Matthews 
Orthopedic Clinic for an examination and was told that an 
operation would not do any good.  

The veteran underwent a VA examination in December 2002 
pursuant to the Board remand.  He complained of persistent 
low back pain that had first occurred in 1982 when he 
strained his back and was out of work for about a week.  He 
related that he had been doing heavy lifting at the time.  He 
described chronic low back strain with flare-ups that 
occurred about 1 or 2 times per month.  He stated that 3 or 4 
times per year the flare-ups were so severe that he was 
nonfunctional.  He described low back pain that was sharp and 
shooting in nature and stated that he had been to the 
emergency room several times for treatment for muscle spasm.  
The pain increased with any type of lifting activity.  He 
described a history of motor vehicle accidents after service 
with associated back pain that was the same as the pain that 
had occurred on and off since 1982.  On examination, the 
veteran was described as very obese and in no acute distress.  
Lumbar motion was limited by the veteran's severely obese 
body habitus.  The examiner noted that the veteran related 
that he had had low back pain since 1982 and that his duties 
during service included heavy lifting.  The examination 
report contains the following language:  

In my opinion, it is as likely as not 
that this low back pain and decreased 
range of motion has stemmed from his 
current morbid obesity as well as from 
some preexisting condition of back 
strain.  I feel that it is not as likely 
that his current state of low back pain 
is related to an incident of back pain, 
which is indicated during National Guard 
service in 1979, as it may be to his 
current medical condition and possibly 
some other injuries sustained at the time 
of motor vehicle accidents in 1992 and 
1995.  

Legal analysis  

The United States Court of Appeals for Veterans Claims 
(Court) has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  

It is neither shown nor contended that the veteran 
experienced problems with his back during his initial period 
of service from May 1968 to March 1969.  Records pertaining 
to the periods of active duty for training between the two 
periods of active duty show that the veteran was seen for 
complaints of back pain in May 1976 and April 1979 while 
serving on active duty for training.  On both occasions the 
veteran was seen for complaints that were documented over 
periods of just a few days and that are not shown to have 
represented a continuing disability.  The occurrence of the 
1976 and 1979 episodes of back pain does not by itself 
constitute probative evidence of a chronic disability.  It is 
relevant in this regard that no injury to the back was noted 
in either May 1976 or April 1979 and that the veteran told 
medical personnel in April 1979 that the pain had originated 
2 to 3 hours earlier.  The absence of complaints or findings 
related to the back on an examination in June 1979, only two 
months after the April 1979 treatment, is compelling evidence 
that no chronic back disorder was present at that time.  

The veteran attributes the onset of back pain primarily to an 
incident claimed to have occurred in 1982 when he strained 
his back while sneezing.  This incident is not documented in 
service medical records, and medical records from the lengthy 
period of active duty from October 1980 to December 1987 are 
completely negative for evidence of back disability.  In 
addition, the veteran was examined on numerous occasions 
after 1982 during both active duty and subsequent Reserve 
service.  On each such examination, the spine was reported as 
normal and the veteran filled out medical history reports in 
which he specifically denied ever having had back pain.  

The credibility of the veteran's current allegations 
concerning the claimed 1982 injury and alleged consequent 
chronic back disability must be assessed in light of these 
post-1982 service department examination and medical history 
reports.  Lay testimony may constitute competent evidence for 
the purpose of describing symptoms or manifestations of a 
disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
The veteran's accounts of the claimed 1982 injury and 
continuing pain thereafter thus constitute relevant and 
competent evidence that must be considered in adjudicating 
his appeal.  However, the Board has "the authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997); see also Masors v. Derwinski, 2 Vet. 
App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992; Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The veteran's 
statements concerning the existence of chronic disability 
since 1982 is entirely unsubstantiated in the medical record.  
The normal findings for the spine on the service department 
examinations after 1982 weigh against the veteran's current 
statements concerning the existence of chronic back 
disability during service.  

Post service medical records contain no medically documented 
complaints of back problems until 1994, when the veteran was 
seen at a VA outpatient facility for lumbosacral strain.  The 
absence of documentation of back problems from 1987 to 1994 
conflicts with the veteran's accounts of having to go to the 
emergency room on various occasions because of his back.  As 
evidence of continuing back problems the veteran has 
submitted statements from a service associate and his son to 
supplement his own written statements.  These documents are 
competent evidence regarding the nature and frequency of 
symptoms, but in the absence of medical corroboration, the 
lay evidence may not be accorded substantial probative value.  
Furthermore, where service connection is claimed on the basis 
of continuity of symptomatology, there must be medical 
evidence that relates a current condition to that 
symptomatology.  Savage, Id.  No such medical evidence is 
present in this case.  The statements of the service 
associate and the veteran's son, like that of the veteran 
himself, can constitute competent eyewitness evidence of 
visible symptoms but are not competent evidence as to matters 
requiring specialized medical knowledge, skill, expertise, 
training or education, for which medical evidence is 
required.  Espiritu, Id.; Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Therefore, even if it is assumed arguendo, but 
not conceded, that the statements are credible, the 
statements are insufficient to support a finding that the 
reported complaints of pain represented a chronic disability 
related to service.  

The record does appear to establish that the veteran has a 
chronic disability of the back at the present time.  The 
veteran received an extensive evaluation at the Matthews 
Clinic in 1995 and 1996 for complaints that included back 
pain following a 1995 motor vehicle accident.  Some disc 
space narrowing in the lumbar area was seen on an MRI scan 
but physicians were unable to correlate these findings 
clinically to the veteran's pain.  The VA physician who 
conducted the December 2002 orthopedic examination identified 
no chronic back disability other than complaints of pain 
which he considered to be the likely result of obesity.  
However, even if the records from the Mathews Clinic are 
accepted as evidence that the veteran has degenerative disk 
disease at the present time, there is no medical evidence 
that would support a finding that such disorder is related to 
any prior trauma, including the claimed trauma in service.  
The physicians at the Mathews Clinic characterized the 
decreased disc heights and dehydration of all of the lumbar 
discs as a degenerative disc problem commonly seen in people 
above age 40.  The December 2002 VA examination report 
referred vaguely to "some preexisting condition of the 
back" without specifying the nature of such condition, but 
the examiner made it clear that the current pain was most 
likely unrelated to an injury in service.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that the 
veteran had a chronic low back disability in service or that 
any current low back pathology is related to an injury in 
service.  Where a preponderance of the evidence is against a 
claim, the benefit of the doubt doctrine does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2002); see also 38 C.F.R. § 3.102 (2002); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for a low back disability is denied.



                       
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

